Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-17-00800-CV

                       IN THE INTEREST OF M.A.G. and Z.A.G., Children

                      From the County Court at Law No. 2, Webb County, Texas
                                 Trial Court No. 2017FLI001815C3
                            Honorable Victor Villarreal, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: March 14, 2018

DISMISSED FOR WANT OF JURISDICTION

           Appellant Abelardo G. Gonzalez filed a notice of appeal pertaining to a suit affecting the

parent-child relationship. Because there is not yet a final judgment or appealable order in the

underlying suit, we dismiss this appeal for want of jurisdiction.

                                            BACKGROUND

           Appellant Abelardo G. Gonzalez is currently an inmate and is acting pro se in this appeal.

The underlying suit began with the Texas State Attorney General’s SAPCR suit against Appellant

as a defendant for child support. Later, Appellant filed a third-party plaintiff petition against four

governmental employees: the Honorable José A. Lopez, Ponce Treviño, Nicholas Lichtenberger,

and Robert Garcia.
                                                                                      04-17-00800-CV


       On November 17, 2017, the trial court signed a default order in a SAPCR against Appellant

on the child support matter. On December 4, 2017, Appellant filed a notice of appeal challenging

the trial court’s November 17, 2017 order. But acting on its own motion, and within its plenary

power, the trial court vacated its November 17, 2017 order and reset the trial for March 16, 2018.

       Later, the trial court granted a motion to dismiss by the Honorable José A. Lopez and a

plea to the jurisdiction by Lichtenberger and Garcia. Appellant filed an amended notice of appeal

challenging the trial court’s granting the Honorable José A. Lopez’s motion to dismiss.

                                    APPELLATE JURISDICTION

       Generally, “an appeal may be taken only from a final judgment. A judgment is final for

purposes of appeal if it disposes of all pending parties and claims in the record, except as necessary

to carry out the decree.” Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).

       On February 2, 2018, because the appellate record did not appear to contain an appealable

order or final judgment, we ordered Appellant to show cause in writing by February 17, 2018, why

this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a). We

warned Appellant that if he did not timely file written proof as ordered, this appeal would be

dismissed. See id.; Lehmann, 39 S.W.3d at 195.

       On February 21, 2018, Appellant filed a response; he asked this court to “stay the appeal”

because his trial is set for March 16, 2018.

       There is no final judgment or appealable order in this case. The trial is set for March 16,

2018, but any party may ask the trial court to change the date. Further, there are multiple parties

and claims, and it is not certain that the next proceeding, whenever it is held, will yield a final,

appealable judgment. Appellant’s motion to stay is denied. We dismiss this appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a); Lehmann, 39 S.W.3d at 195.

                                                       PER CURIAM
                                                 -2-